NOONAN, Circuit Judge,
dissenting:
This case turns on the meaning of an act of Congress. In determining that meaning we need not go beyond the text if, as I believe, the text is clear. In particular, I see no need to rely on the statements of Senators Baucus and Chafee or to take into account the statement, made in the course of legislative bargaining in May 1990, by EPA Administrator Reilly. These statements serve only to confirm what anyone would know, that Congress was acutely aware of the air pollution problem of the South Coast and legislated with that problem in mind. The meaning of the statute, however, does not depend on the Senators’ or the Administrator’s gloss.

The Background Litigation.

On January 22, 1988, EPA disapproved California’s SIPs for the South Coast ozone and carbon monoxide levels. On February 22, 1988 the Coalition for Clean Air and the Sierra Club (“the Coalition”) brought suit against EPA seeking an order under the Clean Air Act Amendments of 1970 (the 1970 Amendments), directing EPA under 42 U.S.C. § 7410(c) of the Act to prepare, propose and promulgate a FIP for the South Coast that would provide for the attainment of the then existing air standards for ozone and carbon monoxide. On February 13, 1989, the parties entered into a “Stipulation and Agreement of Partial Settlement” (“the Settlement”). The EPA agreed to publish its tentative FIP in the Federal Register by April 30, 1990 and to set forth its final implementation plan in the Federal Register by February 28, 1991. The suit was stayed till March 31, 1991. The parties reserved the right to argue to the court the effect of any legislation that might be passed by Congress during the stay.
The Coalition had the right under the Settlement to move the court to vacate the stay if EPA did not keep the agreed deadlines. EPA did not observe the deadlines. The district court extended the date for the tentative FIP to July 31, 1990. EPA actually filed it in September 1990. The final FIP was never published.
In November 1990 Congress enacted the Clean Air Act Amendments of 1990 (“the 1990 Amendments”). The stay was never vacated, and it continued to be in effect *231when on November 30, 1990 EPA brought this action to vacate the settlement and dismiss the Coalition’s complaint

The Repeal of Section 7410(c) of the 1970 Amendments.

The following language of the 1970 Amendments was deleted by the 1990 Amendments:
(1) The Administrator shall, after consideration of any state hearing record, promptly prepare and publish proposed regulations setting forth an implementation plan, or portion thereof, for a State if—
(A) the State fails to submit an implementation plan which meets the requirements of this section,
(B) the plan, or any portion thereof, submitted for such State is determined by the Administrator not to be in accordance with the requirements of this section, or
(C) the State fails, within 60 days after notification by the Administrator or such longer period as he may prescribe, to revise an implementation plan as required pursuant to a provision of its plan referred to in subsection (a)(2)(H) of this section.
If such State held no public hearing associated with respect to such plan (or revision thereof), the Administrator shall provide opportunity for such hearing within such State on any proposed regulation. The Administrator shall, within six months after the date required for submission of such plan (or revision thereof), promulgate any such regulations unless, prior to such promulgation, such State has adopted and submitted a plan (or revision) which the Administrator determines to be in accordance with the requirements of this section. Notwithstanding the preceding sentence, any portion of a plan relating to any measure described in the first sentence of section 7421 of this title (relating to consultation) or the consultation process required under such section 7421 of this title shall not be required to be promulgated before the date eight months after such date required for submission.
It was this language that imposed a categorical obligation on EPA to issue a FIP if a state defaulted on its obligation to provide a suitable SIP. It was this language on which the Coalition had relied in the suit that resulted in the Settlement. With the excision of this language by Congress the foundation of the Settlement disappeared.

New Section 7410(c) of the 1990 Amendments.

Congress in 1990 rewrote Section 7410(c) as follows:
(1) The Administrator shall promulgate a Federal implementation plan at any time within 2 years after the Administrator—
(A) finds that a State has failed to make a required submission or finds that the plan or plan revision submitted by the State does not satisfy the minimum criteria established under section 7410(k)(l)(A).
The 1990 Amendments imposed an obligation on EPA to issue a FIP within 2 years of a state’s default, rather than the obligation to do so “promptly” or within six to eight months as the 1970 Amendments required. The 1990 Amendments triggered this obligation by reference to an entirely new part of the law, § 7410(k). The provision required EPA to set “minimum criteria” for any state plan and to do so “within 9 months after November 15, 1990,” the date of enactment of the Clean Air Act Amendments of 1990.
Alternatively, the EPA acquired the obligation to issue a FIP “within 2 years after the Administrator ... (B) disapproves a State implementation plan in whole or in part, unless the State corrects the deficiency, and the Administrator approves the plan or revision, before the Administrator promulgates such Federal implementation plan.” Section 7410(c)(1)(B).
It is this language that the Coalition now relies on. It is the language that the Coalition maintains imposes the same obligation on EPA that existed under the 1970 Amendments. It is this language that the Coalition argues is to be understood as applicable not only to future but to past disapprovals of State plans by EPA.
Comparison of the new language with the old dispels the Coalition’s contention. *232First, it is doubtful that a verb in the present tense, “disapproves,” can be read as a verb in the past tense, “has disapproved." Gwaltney indicates that it should not be so read. Gwaltney & Smithfield, Ltd. v. Chesapeake Bay Foundation, Inc., 484 U.S. 49, 59, 108 S.Ct. 376, 382, 98 L.Ed.2d 306 (1987). Second, the old language provided that the EPA should “promptly” move to publish a FIP once the Administrator had determined that the State plan was not “in accordance with the requirements of this section.” The new language gives EPA two years within which it should issue a FIP. Third, the old language gave the State 60 days or a longer period prescribed by EPA to correct a provision of the plan relating to air quality control. The new language permits the State to correct any deficiency without any time limit being prescribed short of the two years set by the statute for EPA’s action. The old statute has been repealed. The new statute is certainly comparable, but its language is future-looking and its commands different from the old.
This conclusion comes from inspection of (B), the fragment of the new law on which the Coalition relies. The conclusion is reinforced if the new law is inspected more broadly. To begin with, the Coalition argues as though new (A) were not on the books. There is no reason to ignore (A). It gives a cross-reference to another new and important part of the 1990 Amendments, Section 7410(k)(l)(A). As enacted by Congress, this section begins, “Within 9 months after the date of the enactment of the Clean Air Act Amendments of 1990, the Administrator shall promulgate minimum criteria that any plan submission must meet before the Administrator is required to act on such submission under this section.” Pub.L. 101-549, § 101(c)(k)(l)(A), 104 Stat. 2399, 2406 (1990). (When this section was codified, the reference to the date of enactment was replaced with the actual date, November 15, 1990. See 42 U.S.C.A. § 7410(k)(l)(A) (West Supp.1992).) Beyond dispute, EPA’s obligations here are set in terms of the date of enactment of the 1990 Amendments. To suppose that its obligations under (B) are not is to do violence to the sense of the statute.
Section 7410(k), to which A makes cross-reference, goes on to lay out an elaborate timetable for EPA action in regard to State plans that do or do not meet the minimum criteria. The Coalition’s narrow focus on B reads this timetable out of the law. On the Coalition’s reading, none of Section 7410(k) has any relevance because EPA disapproved California’s SIP in 1988. The Coalition’s reading makes otiose as regards a major area of the country the careful prescriptions of the 1990 Amendments. By every canon of construction A and B should be read harmoniously and as a whole.
The Coalition argues that “Section 110c [Section 7410(d) ] was not new.” Read as simply B of the new Section 7410(c), it was new. Read again as both A and B of the new Section 7410(c), it was new. The contention that it was not disregards the text of the statute.

Other Relevant Changes Made by the 1990 Amendments.

The 1977 Amendments to the Clean Air Act required a State to attain the required air quality standards by December 31, 1987. 42 U.S.C. § 7502(a)(2) (as of 1977). It was California’s failure to provide for this attainment that led EPA to disapprove the State’s SIP. The date set by the 1977 Amendments was eradicated by the 1990 Amendments. The South Coast must now demonstrate attainment with the carbon monoxide standard by 2000 and with the ozone standard by 2010, 42 U.S.C. §§ 7511(a)(1), 7512(a)(1). The new statute removes the basis for the Settlement. The Coalition in its Opening and Reply Briefs fails to address this substantial change in the law.
The 1990 Amendments also provide a detailed timetable in accordance with which California must move to the attainment of the goals to be achieved by 2000 and 2010. This timetable is set in explicit reference to the date of the enactment of the 1990 Amendments, see, e.g., 42 U.S.C. § 7511a(c), (d) and (e). It makes nonsense of the provisions of this timetable to superimpose upon them the Settlement which depends on the 1970 and 1977 Amendments.
*233For the first time the new law permits EPA to approve, in a statutorily defined Extreme Area (such is the South Coast for ozone), provisions of a SIP which “anticipate development of new control techniques,” provided that “such provisions are not necessary to achieve the incremental emission reductions required during the first 10 years after the date of the enactment of the Clean Air Act Amendments of 1990.” Pub.L. 101-549, § 103, 104 Stat. 2399, 2439 (1990). (Once more the actual date of enactment was inserted in the Code version. See 42 U.S.C.A. § 7511a(e)(5) (West Supp.1992).) Again, the timing is set in terms of the 1990 Amendments. Again, something different has been added. EPA had disapproved California’s SIPs in terms of the old law that left no such possibility for technological breakthroughs. It would again make nonsense of the new law to hold that the old disapproval must continue in effect despite the relaxation of the standards effected by the 1990 changes.
The Clean Air Act of 1960 proclaimed that “the prevention and control of air pollution at its source is the primary responsibility of state and local governments.” 42 U.S.C. § 7401(a)(3) (before 1990 amendments). The Act stated one of its purposes was “to provide technical and financial assistance to state and local governments in connection with the development and execution of their air pollution prevention and control programs.” 42 U.S.C. § 7401(b)(3) (unamended). The 1990 Amendments left (b)(3) unchanged. The 1990 Amendments amended (a)(3) to declare “that air pollution prevention (that is, the reduction or elimination, through any measures, of the amount of pollutants produced or created at the source) and air pollution control at its source is the primary responsibility of state and local governments.” 42 U.S.C. § 7401(a)(3) (1990). In the face of this ringing assertion of state primacy, the Coalition’s argument for federal action stands the legislation on its head.
The Clean Air Act in its original form and as amended in 1990 specifies that the State has primary responsibility for satisfying pollution requirements and requires it to develop a plan in the first instance. That applies to the new requirements enacted in 1990. California must have an opportunity to address these requirements before EPA steps into the breach.

The Savings Clause.

The Coalition’s fallback position, not reached by the majority opinion, is that the 1990 Amendments contain what is styled “General Savings Clause.” This part of the statute reads as follows:
General savings clause Each regulation, standard, rule, notice, order and guidance promulgated or issued by the Administrator under this chapter, as in effect before November 15, 1990 shall remain in effect according to its terms, except to the extent otherwise provided under this chapter, inconsistent with any provision of this chapter, or revised by the Administrator. No control requirement in effect, or required to be adopted by an order, settlement agreement, or plan in effect before November 15, 1990 in any area which is a nonattainment area for any air pollutant may be modified after November 15, 1990 in any manner unless the modification insures equivalent or greater emission reductions of such air pollutant.
42 U.S.C. § 7515.
The only possibly relevant language is the single sentence that speaks of a “control requirement” “required to be adopted by an order, settlement agreement or plan in effect before November 15, 1990....” But even this language does not help the Coalition. A “control requirement” is a term of art. A control requirement is “a discrete regulation directed at a source of pollution.” 56 Fed.Reg. 826, 828 (January 9, 1991). In the same way, the 1990 Amendments under the caption “Control requirements” speak of the regulations imposed on “a unit,” e.g., a fossil fuel-fired combustion device, 42 U.S.C. § 7651h(d) and § 7651a(15).
A control requirement is not a FIP. The Settlement Agreement required EPA to promulgate a FIP. The Settlement Agreement did not require the adoption of any particular control requirement. The General Savings Clause, therefore, does not save the Settlement Agreement.
*234-244To the contrary, the regular rule expres-sio unius, exclusio alterius applies. Congress enumerated what it wanted to survive the repeals effected by the 1990 Amendments. As the majority opinion correctly notes, Congress did not repeal the basis for existing FIPs. The 1990 Amendments specifically preserved every regulation in effect before the date of the amendments. The Settlement Agreement that merely required a FIP was not a regulation and it was not a control agreement. It was not spared.
Expressio unius, exclusio alterius — this standard method of interpreting a statute was first invoked here by the Coalition. But its application defeats the Coalition’s reading of the 1990 Amendments. Saving regulations and control requirements, Congress deliberately and decisively omitted the kind of settlement the Coalition relies on.

Conclusion.

There is no one, I suppose, who does not desire a cleaner, brighter, healthier South Coast. Attainment of the goal, however, is not without substantial costs. The conflict that the costs have caused is reflected in the actions of EPA and in the congressional legislation. The Coalition makes much of the delay in achieving acceptable standards for ozone and carbon monoxide. It accuses EPA of “footdragging” and even of “entrenched footdragging,” a difficult accomplishment. But even if the courts could supply what the Coalition sees as the missing will in the agency, the courts cannot supply a will that is not present in the legislation. In a major economic and political battle Congress has chosen the path of slow progress. It is not the task of judges to produce a different rate of attainment. The district court properly dismissed the Coalition’s suit.
On the assumption that the majority opinion remains the law, I concur in the judgment as to attorney’s fees.